Motion Denied; Appeal Dismissed and Memorandum Opinion filed November 13,
2012.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00974-CR

                            DEBBIE MALLARD, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 23rd District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 67905


                   MEMORANDUM                        OPINION


        Appellant was convicted of the offense of aggravated theft and sentenced to 20
years’ confinement on August 27, 2012. No motion for new trial was filed. Appellant’s
notice of appeal was not filed until October 16, 2012.

        A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). The appellate court may extend the time to file the notice of appeal if, within
15 days after the deadline for filing the notice of appeal, the party: (a) files in the trial
court the notice of appeal; and (b) files in the appellate court a motion complying with
Rule 10.5(b). Tex. R. App. P. 26.3. On October 16, 2012, appellant filed a motion to
extend time to file the notice of appeal outside the 15-day grace period permitted by Rule
26. 3. Therefore, we deny appellant’s motion.

       A notice of appeal, which complies with the requirements of Rule 26, is essential
to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Under those circumstances it can take no
action other than to dismiss the appeal. Id.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2